SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-52118 FLUID MEDIA NETWORKS, INC. (Exact name of registrant as specified in its charter) 5813-A Uplander Way Culver City, California 90230 (310) 665-9878 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) COMMON STOCK, PAR VALUE $.0 (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) ý Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:117 Pursuant to the requirements of the Securities Exchange Act of 1934, Fluid Media Networks, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. FLUID MEDIA NETWORKS, INC. Registrant Dated: October 29, 2007 By: /s/Justin F. Beckett Name:Justin F. Beckett Title: President, Chief Executive Officer and Interim ChiefFinancial Officer
